ACCEPTED
                                                                                                04-13-00757-CV
                                                                                     FOURTH COURT OF APPEALS
                                                                                          SAN ANTONIO, TEXAS
                                                                                            2/9/2015 4:45:43 PM
                                                                                                  KEITH HOTTLE
                                                                                                         CLERK

                             CAUSE NO. 04-13-00757-CV
                          IN THE COURT OF APPEALS FOR
                   THE FOURTH DISTRICT AT SAN ANTONIO, TEXAS
                                                                                 FILED IN
                                                                          4th COURT OF APPEALS
                                                                           SAN ANTONIO, TEXAS
                                  Michael Tatsch,                         02/9/2015 4:45:43 PM
                                     Appellant,                             KEITH E. HOTTLE
                                                                                  Clerk
                                         v.
                              Chrysler Group LLC and
                    Infinity County Mutual Insurance Company,
                                     Appellees.


                                        On Appeal from the
                     216th Judicial District Court of Gillespie County, Texas
                                   Trial Court Cause No. 12977



 NOTICE OF NAME CHANGE OF APPELLEE CHRYSLER GROUP LLC


       PLEASE TAKE NOTICE that effective December 15, 2014, Appellee previously known as

Chrysler Group LLC is now known as FCA US LLC, pursuant the Certificate of Amendment attached

hereto as Exhibit A, and incorporated herein for all purposes.

                                             Respectfully submitted,

                                             BEATTY BANGLE STRAMA PC
                                             400 West 15th Street, Suite #1450
                                             Austin, TX 78701
                                             (512) 879-5050; (512) 879-5040 (FAX)



                                             By:      /s/ Matthew R. Beatty
                                                   Matthew R. Beatty
                                                   State Bar No. 24001169
                                                   mbeatty@bbsfirm.com
                                                   David A. Polsinelli
                                                   State Bar No. 24088238
                                                   dpolsinelli@bbsfirm.co
                                           ATTORNEYS FOR APPELLEE CHRYSLER GROUP LLC,
                                           NOW KNOWN AS FCA US LLC

                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been served
on the following counsel by fax in accordance with Texas Rule of Appellate Procedure 9.5 and
this Court’s Local Rules on February 9, 2015:

Craig M. Patrick
Patrick Law Firm, PC
3333 Lee Parkway, Suite #600
Dallas, TX 75219
(214) 665-9510
(214) 665-9511 (FAX)

Sharla J. Frost
Gwendolyn S. Frost
Shawn D. Golden
Wilson Elser Moskowitz Edelman & Dicker LLP
Two Houston Center
909 Fannin, Suite 3300
Houston, Texas 77010
(713) 353-2000
(713) 785-7780 (FAX)

                                             /s/ Matthew R. Beatty
                                         Matthew R. Beatty
                                         David A. Posinelli




                                              -2-